EXHIBIT 10.2
 
AMENDMENT NO. 1
TO
STOCKHOLDER AGREEMENT
 
This AMENDMENT NO. 1, dated as of August 1, 2008, is among (a) ENCOMPASS GROUP
AFFILIATES, INC., formerly Advanced Communications Technologies, Inc., a Florida
corporation (the “Company”), (b) ACT-DE, LLC (“HIG”) and (c) the Persons
identified on Schedule 1 as “Sankaty Investors” (the “Sankaty Investors”) to the
Original Agreement, and (d) any other Person who becomes a party to the Original
Agreement as hereby amended by executing an Instrument of Accession thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Original Agreement.
 
W I T N E S S E T H:
 
WHEREAS, HIG, the Sankaty Investors and the Company are parties to that certain
Purchase Agreement, of even date herewith, pursuant to which HIG and the Sankaty
Investors will purchase Series E Preferred Stock of the Company;
 
WHERAS, in connection therewith, HIG, the Sankaty Investors and the Company are
parties to that certain Stockholder Agreement, dated August 17, 2007 (the
“Original Agreement”); and
 
WHEREAS, the parties desire to supplement and amend the Original Agreement in
accordance with the terms set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Section 1 of the Original Agreement is hereby amended to add the following
definition:
 
“2008 Purchase Agreement. 2008 Purchase Agreement shall mean the Purchase
Agreement, dated August 1, 2008, among the Company, HIG and the Sankaty
Investors.”
 
2. Section 1 of the Original Agreement is hereby amended to amend and restate
subpart (a) of the definition of “HIG Securities” as follows:
 
“the shares of Series C Preferred Stock issued to HIG pursuant to the Purchase
Agreement and the shares of Series E Preferred Stock issued to HIG pursuant to
the 2008 Purchase Agreement,” 


--------------------------------------------------------------------------------


 
3. Section 1 of the Original Agreement is hereby amended to amend and restate
subpart (a) of the definition of “Sankaty Securities” as follows:
 
“the shares of Series C Preferred Stock issued to the Sankaty Investors pursuant
to the Purchase Agreement and the shares of Series E Preferred Stock issued to
the Sankaty Investors pursuant to the 2008 Purchase Agreement,”
 
4. Section 1 of the Original Agreement is hereby amended to amend and restate in
its entirety the definition of Preferred Stock as follows:
 
“Preferred Stock. Preferred Stock shall mean (a) the Company’s Series C
Preferred Stock, $0.01 par value per share (the “Series C Preferred Stock”), (b)
the Company’s Series D Preferred Stock, $0.01 par value per share, (c) the
Company’s Series A-2 Preferred Stock, $0.01 par value per share (d) the
Company’s Series E Preferred Stock, $0.01 par value per share (the “Series E
Preferred Stock”) and (e) any capital stock of the Company which is (i)
preferred as to distributions upon a liquidation of the Company or dividends
over any other class of stock of the Company, (ii) subject to redemption
pursuant to the terms thereof or (iii) issued to the holders of Preferred Stock
upon any reclassification thereof.”
 
5. The introductory sentence of Section 2.1 of the Original Agreement is hereby
amended to delete “Series C” such that Section 2.1 applies to all “Preferred
Stock.”
 
6. The first paragraph of Section 2.3 of the Original Agreement is hereby
amended and restated in its entirety as follows:
 
“No HIG Stockholder may make a Transfer of Preferred Stock pursuant to clause
(a)(iv) of Section 2.1 unless such HIG Stockholder complies with the provisions
of this Section 2.3. The transferring HIG Stockholder (the
“TransferringStockholder”) shall deliver a written notice (the “Offer Notice”)
to the Company and to each Sankaty Stockholder that holds the series of
Preferred Stock proposed to be transferred. The Offer Notice will disclose in
reasonable detail the proposed number of shares of such series of Preferred
Stock to be Transferred, the proposed price, terms and conditions of the
Transfer and the identity of the transferee. Each of the Sankaty Stockholders
holding such series of Preferred Stock may elect to participate in the
contemplated sale by delivering written notice to the Transferring Stockholder
within 10 days after receipt of the Offer Notice. If any of such Sankaty
Stockholders elects to participate in such sale (the
“Participating Stockholders”), each of the Transferring Stockholder and the
Participating Stockholders will be entitled to sell in the contemplated sale a
number of shares of such series of Preferred Stock equal to the product of
(i) the fraction, the numerator of which is the number of shares of such series
of Preferred Stock held by such Person, and the denominator of which is the
aggregate number of such series of Preferred Stock owned by the Transferring
Stockholder and the Participating Stockholders, multiplied by (ii) the number of
shares of such series of Preferred Stock to be sold by the Transferring
Stockholder and the Participating Stockholders in the contemplated sale.”
 
2

--------------------------------------------------------------------------------


 
7. Section 6 of the Original Agreement is hereby amended to delete “or” prior to
subpart (d) thereof and to include the following as subpart (e) thereof:
 
“, or (e) vote for or consent to any amendment to the Certificate of Designation
of the Series E Preferred Stock.”
 
8. The Original Agreement, as hereby amended and supplemented, shall remain in
full force and effect.
 
9. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
 
3

--------------------------------------------------------------------------------



EXHIBIT 10.2
 
IN WITNESS WHEREOF, the parties have executed and delivered this instrument as
of the date first above written.
 
ENCOMPASS GROUP AFFILIATES, INC..
 
By:/s/ Wayne I. Danson                              
Name: Wayne I. Danson
Title: President and CEO
 
ACT-DE, LLC
 
By: /s/ William J. Nolan                                 
Name: William J. Nolan
Title: Executive Vice President

 
[Remainder of page left intentionally blank]
 

--------------------------------------------------------------------------------



EXHIBIT 10.2
 
PROSPECT HARBOR CREDIT PARTNERS, L.P.
 
By: /s/ Tim Barns                                                     
Name: Tim Barns
Title: Managing Director
 
SANKATY CREDIT OPPORTUNITIES II, L.P.
 
By: /s/ Tim Barns                                                    
Name: Tim Barns
Title: Managing Director
 
SANKATY CREDIT OPPORTUNITIES III, L.P.
 
By: /s/ Tim Barns                                                  
Name: Tim Barns
Title: Managing Director
 
RGIP, LLC
 
By: /s/ Ann L. Milner                                           
Name: Ann L. Milner
Title: Managing Member


--------------------------------------------------------------------------------


 